COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-06-284-CV
 
LARRY R. TAYLOR                                                              APPELLANT
 
                                                   V.
 
MICHAEL S. NEWMAN                                                            APPELLEE
 
                                              ------------
 
            FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Larry R. Taylor
appeals from the trial court=s interlocutory order ordering appellant to prepay trial costs and to
replead.  The order is not an appealable
interlocutory order.  See Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2006). 
Accordingly, we dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f); Stary v. DeBord, 967 S.W.2d 352, 352‑53
(Tex. 1998). 
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT,
and HOLMAN, JJ.




DELIVERED: September 21, 2006




[1]See Tex.
R. App. P. 47.4.